                                                                                             FILED
                                                                                    2019 Dec-20 AM 11:09
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

 CORY L. ELLIS,                             )
                                            )
       Plaintiff,                           )
                                            )
 v.                                         )    Case No. 2:19-cv-01837-CLM-JHE
                                            )
 WARDEN MEYERS, et al.,                     )
                                            )
       Defendants.                          )

                                       ORDER

      The magistrate judge filed a report and recommendation on November 26,

2019, recommending this action be transferred to the United States District Court

for the Middle District of Alabama. Doc. 3. Although the magistrate judge advised

the plaintiff of his right to file specific written objections within fourteen (14) days,

no objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report

and recommendation is ADOPTED and ACCEPTED. Accordingly, the court

ORDERS this case be TRANSFERRED to the United States District Court for the

Middle District of Alabama for further proceedings.
DONE and ORDERED this 20th day of December, 2019.


                        _________________________________
                        COREY L. MAZE
                        UNITED STATES DISTRICT JUDGE
